                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


RICK G. STALLINGS,

               Petitioner,

vs.                                                                    No. CIV 20-0014 JB/KBM

DWAYNE SANTISTEVAL and
ATTORNEY GENERAL OF THE STAE OF
NEW MEXICO,

               Respondents.


                                       FINAL JUDGMENT

       Pursuant to the Memorandum and Order, filed June 30, 2021 (Doc. 16), the Court enters

this final judgment under rule 58 of the Federal Rules of Civil Procedure.

       IT IS ORDERED: (i) the Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by

a Person in State Custody, filed January 6, 2020 (Doc. 1) is denied; (ii) this case is dismissed with

prejudice; (iii) a Certificate of Appealability is denied; and (iv) Final Judgment is entered.




                                                      ____________________________________
                                                       UNITED STATES DISTRICT JUDGE


Parties and Counsel:

Rick G. Stallings
Hobbs, New Mexico

       Petitioner pro se
Jane Bernstein
Assistant Attorney General
Office of the New Mexico Attorney General

         Attorneys for the Defendants Santistevan and Attorney General of the State of New
Mexico




                                               -2-
